     8:12-cr-00425-JFB-FG3 Doc # 135 Filed: 07/16/20 Page 1 of 4 - Page ID # 981




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


    UNITED STATES OF AMERICA,

                        Plaintiff,                                      8:12CR425

         vs.
                                                             MEMORANDUM AND ORDER
    JOSEPH BUTTERCASE,

                        Defendant.



        This matter is before the Court on defendant’s request for return of property. Filing

No. 112. During the execution of a search warrant in 2011, various items of technological

equipment were seized from the defendant’s home. The defendant has requested the

return of his property pursuant to Fed. R. Crim. P. 41(g). This Court originally denied the

defendant’s motion as the property contained child pornography and was not subject to

return. Filing No. 124. The defendant filed a motion for reconsideration and an affidavit

from an informational technology specialist alleging that the hard drives and memory can

be completely erased.1 Filing No. 125. The government opposed the release of the

defendant’s property, arguing that the hard drives cannot be fully erased, and the

defendant forfeited his right to the property once it was used for a criminal purpose. Filing

No. 128. Defendant then filed a motion for an evidentiary hearing, which the government

opposed. Filing Nos. 130, 134.




1
 The specialist holds an associate degree in Inf ormation Technology with an emphasis in Networking,
has worked with personal computers for five years, and has been employed with IT Computers in Lincoln,
Nebraska for three years. Filing No. 125, Tr. at 4.

                                                  1
  8:12-cr-00425-JFB-FG3 Doc # 135 Filed: 07/16/20 Page 2 of 4 - Page ID # 982




      In 2011, a woman contacted the Beatrice Police Department alleging she had been

sexually and physically assaulted by the defendant at his home. During the investigation,

she told the police that the defendant had recorded sexual acts of them on previous

occasions and uploaded them to a computer. A judge approved a search warrant and a

camcorder was retrieved. A second warrant was issued and executed for the computer

and any photographs.    The government brought the Indictment against the defendant

alleging three counts of production, interstate transport, and possession of child

pornography. After pleading guilty to the production and interstate transport of obscene

material for distribution in 2016, the defendant was sentenced to 36 months of

imprisonment to run consecutively to the sentence imposed by the State of Nebraska.

      The defendant now requests the return of the property that was seized during the

execution of the search warrants. Specifically, he requests:

                 A. One SanDisk media card (Item 20);

                 B. One Sony camcorder with case (Item 34);

                 C. One camcorder tripod and case (Item 35);

                 D. One SanDisk media card (Item 37);

                 E. One Lexar media card (Item 38);

                 F. 35 compact discs (Item 39);

                 G. 42 compact discs (Item 40);

                 H. One Green web belt (Item 5);

                 I. 5 DVD’s with SanDisk media card containing videos from camcorder

                    hard drive, stored in media storage (Item 32);

                 J. Emachine PC computer Tower and cord (Item 36); and,



                                           2
  8:12-cr-00425-JFB-FG3 Doc # 135 Filed: 07/16/20 Page 3 of 4 - Page ID # 983




                 K. Speed Tech 500 GB external hard drive with cords (Item 42).

After being reviewed by the Beatrice Police Department, the government asserts that

items A-H may be returned to defendant as they do not contain contraband. Items I-K,

however, presently contain child pornography. Filing No. 134.

      “‘Generally, a [Rule 41(g)] motion is properly denied if the defendant is not entitled

to lawful possession of the seized property, the property is contraband or subject to

forfeiture or the government’s need for the property as evidence continues.’” See United

States v. Vanhorn, 296 F.3d 713, 719 (8th Cir. 2002) (quoting United States v. Mills, 991

F.2d 609, 612 (9th Cir. 1993)). In this instance, the 5 DVD’s, Emachine PC computer

Tower, and Speed Tech external hard drive all contain contraband.           The defendant

asserts that the contraband can be permanently removed and sanitized.                   The

government, however, asserts that it cannot.

      Both parties rely on National Institute of Standards and Technology, Special

Publication 800-88 Rev. 1 (“Special Publication”) to support their arguments. While the

Special Publication does support the defendant’s argument that there are several ways

to dispose of the contraband, the underlying theme of the Special Publication is that

nothing is certain.   See National Institute of Standards and Technology, Special

Publication 800-88 Rev. 1 at 25 (noting that the only certain way to erase media may be

complete physical destruction of the entire machine or piece of equipment). The Special

Publication also points out the importance of recognizing who the equipment will belong

to next. If in the wrong hands, the sanitized data may be restored. See id. at 8 (stating

that those with “extensive capabilities” may be able to recover data even after proper




                                            3
  8:12-cr-00425-JFB-FG3 Doc # 135 Filed: 07/16/20 Page 4 of 4 - Page ID # 984




sanitization). It is clear that, even after proper sanitization, there is the chance that the

defendant could recover the contraband stored on the equipment.

       THEREFORE, IT IS ORDERED THAT:

       1.     The defendant’s motion for reconsideration is granted in part and denied in

              part (Filing No. 125).

       2.     The defendant’s motion for an evidentiary hearing is denied (Filing No. 130).

       3.     The following items shall be returned to the defendant:

                  A. One SanDisk media card (Item 20);

                  B. One Sony camcorder with case (Item 34);

                  C. One camcorder tripod with case (Item 35);

                  D. One SanDisk media card (Item 37);

                  E. One Lexar media card (Item 38);

                  F. 35 compact discs (Item 39);

                  G. 42 compact discs (Item 40); and,

                  H. One Green web belt (Item 5).

       4.     The remaining items listed in the defendant’s motion for reconsideration

              (Filing No. 125) shall not be returned as they contain contraband.




       Dated this 16th day of July, 2020.



                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge


                                             4
